DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
	Front end module interpreted as one or more cassettes and equivalents thereto (para. 51)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2-8 and 10 are rejected based on their dependency, at least.
In claim 1 as related to Applicant’s disclosure, each of the plurality of dry processing modules includes a dry processing chamber and a substrate carrying module with a robot.  However, each of the dry processing modules do not appear to include both include first and second substrate carrying modules, rather just a first substrate carrying module with a first substrate carrying robot.  In order to expedite examination, the claim has been interpreted as if each of the dry processing modules includes a dry processing chamber and a first substrate carrying module with a first substrate carrying robot, such that at least a first dry processing substrate carrying module is provided for each dry processing module.  Furthermore, each of the first dry processing substrate carrying module and the second dry processing substrate carrying module are provided with a first substrate transfer robot for exchanging the substrate with the atmospheric transfer robot and for loading/unloading the substrate to/from the dry processing modules.
Clarification and/or correction is requested.
Additionally, claim 1 recites that “the second substrate carrying module provided with a second substrate transfer robot for unloading/loading the substrate to/from the buffer chamber , and loading/unloading the substrate to/from the wet processing modules, wherein the second substrate carrying module is disposed between the plurality of dry processing modules and between the we processing modules”.  This limitation appears to be drawn to features of the atmospheric pressure carrying module 500 and the atmospheric pressure substrate transfer robot 530 that is provide thereon.  
Correction and/or clarification is requested.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 6,264,748 to Kuriki et al. in view of U.S. Patent No. 5,626,675 to Sakamoto et al.
Regarding claim 1:  Kuriki et al. disclose a hybrid substrate processing system for dry and wet process substantially as claimed, the system comprising:  
a front end module (Fig. 1, C) where the board (S) waits; 
an atmospheric pressure carrying module (12) for loading/unloading the substrate to/from the front end module; 
a dry processing modules (51-54) for the dry processing substrate loaded from the atmospheric pressure carrying module, wherein the dry processing module comprises a dry processing chamber (53 and 54) and a first substrate carrying module (52) ; 
a plurality of wet processing modules (22 and 23) for wet processing the substrate; 
a buffer chamber (15) in which the substrate is cooled or the substrate is loaded and waits (15 is capable at least of passive cooling and waiting; see, e.g., column 9, rows 1-2); 
an atmospheric pressure substrate transfer robot (17) that is provided in the atmospheric pressure carrying module, for transferring the substrate between said buffer chamber and the dry processing module; 
the first substrate carrying module (52)  provided with a first transfer robot (Fig. 3, 72) for exchanging the substrate with the atmospheric pressure substrate transfer robot and for loading/unloading to/from the dry processing module; and
a second substrate carrying module (13) provided with a second substrate transfer robot (18) for loading/unloading the substrate from the buffer chamber, and loading/unloading the substrate to/from the wet processing module.
Kuriki et al. fail to explicitly disclose a plurality of dry processing modules.
However, the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Thus, provision of an additional (or a plurality of additional) dry processing modules in Kuriki et al. would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic at the time Applicant’s invention was effectively filed in order to increase processing capacity.
Finally, the second substrate carrying module of Kuriki et al. is disposed between the plurality of dry processing modules and the plurality of wet processing modules in the sense that it allows for transfer and passage between the dry processing modules and the wet processing modules.
Kuriki et al. disclose the system substantially as claimed and as described above.
Additionally, Kuriki et al. disclose the atmospheric pressure substrate transfer robot comprises: a plurality of transfer arms (Fig. 2, 41, 44, 42) installed to be linearly movable; and a plurality of edge In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
However, Kuriki et al. fail to additionally disclose vacuum grip end effectors.
Sakamoto et al. teach providing a transfer robot with a plurality of arms that may be divided into groups arbitrarily all with both a plurality of edge grip end effectors and a plurality of vacuum (i.e. suction) grip end effectors such that various articles can be processed using the same depending on characteristics thereof or processes performed thereon (see, e.g. abstract, column 2, rows 18-50 and column 7, row 38 through column 11, row 5, esp. column 9, rows 10-16).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the plurality of transfer arms in Kuriki et al. each edge grip end effectors and vacuum (i.e. suction) grip end effectors such that various articles can be processed using the same depending on characteristics thereof or processes performed thereon as taught by Sakamoto et al.
With respect to claim 2, the dry processing module may be equipped with a plasma source (not shown, but necessarily provided) and therefore is capable performing an ashing process (see, e.g., column 9, row 60 through column 10, row 5).
With respect to claim 3, Kuriki et al. disclose a controller (Fig. 4, 90) that either directly or indirectly controls the operation of the dry processing module and the wet processing module, and controls the operation of the atmospheric pressure substrate transfer robot and the first and second substrate transfer robot for transferring the substrate.
With respect to claim 4, the first substrate transfer robot comprises a plurality of transfer arms (71 and 72); a rotation shaft (not shown but necessarily provided) for rotating the transfer arm and an 
With respect to claim 5, the dry processing module comprises a plurality of stages (53 and 54) that are arranged on a pivoting path of the transfer arm of the first substrate transfer robot.

Regarding claim 6, Kuirki et al. disclose the system substantially as claimed and as described above.
However, Kuriki et al. fail to disclose the buffer chamber equipped with a cooling buffer equipped with a plurality of cooling buffer slots and a standby buffer equipped with a plurality of standby buffer slots.
Elsewhere in Kuriki et al. use of a cassettes with a stacked configuration having a plurality of slots for buffering wafers is disclosed in order to increase throughput (see, e.g., column 10, rows 6-61).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a buffer with a plurality of slots any of which could be used for standby or passive cooling in the buffer chamber of Kuriki et al. in order to increase throughput.

With respect to claim 7, although not depicted, each slot will necessarily have a structure for supporting the substrate that can be named a support member or a limiter.
With respect to claim 8, Kuriki et al. also disclose the use of pusher units (i.e. pushers) (80) for aligning the substrate while buffering.  It would be obvious to incorporate the pushers in the buffer chamber in order to align substrates.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriki et al. and Sakamoto et al. as applied to claims 1-8 in view of U.S. Patent No. 2012/0249990 to Nishimura et al. 
Kuriki et al. and Sakamoto et al. disclose the system substantially as claimed and as described above.
However, Kuriki et al. and Sakamoto et al. fail to disclose the wet processing treatment module comprises one or more spray nozzles.
Nishimura et al. disclose the provision of spray nozzles for applying a wet treatment liquid as is well-known in the art (para. 62).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided spray nozzles for applying wet treatment liquid in the wet processing module as taught by Nishimura et al.

Response to Arguments
Applicant has argued that application of the teachings of Klein to the teachings of Kuriki would not have resulted in the claimed Apparatus.  Examiner disagrees and notes that the standard is whether the combined teachings of Kuriki and Klein would have rendered the claimed invention obvious.  Not if there are other options for interpreting and combining the teachings of the relied upon prior art.  For example, the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Nevertheless, an Applicant’s arguments with respect to claims 1-8 and 10 have been further addressed using the teachings of Sakamoto et al. in the rejections presented above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARLA A MOORE/               Primary Examiner, Art Unit 1716